DETAILED ACTION
This action is response to application number 17/521,836, dated on 11/08/2021.
The present application is being examined under the pre-AIA  first to invent provisions.
Claim Objections
Claim 1 objected to because of the following informalities:  claim 1 recited “an first participant device”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim 22 limitations are being interpreted under pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim 22, limitations, means for receiving a second participant identifier, means for causing a user profile, means for comparing at least a portion, means for identifying one route, means for producing a routing message an IP address are equivalent to Fig. 7, el. 200 and disclosed in specification ¶194-¶196. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10, 13 and 17-29 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-40 of U.S. Patent No. 9,813,330 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claims 1, 21, 22, 23, Patent No. 9,813,330 claim 1 discloses a method for routing a communication in a communication system between an first participant device, on an Internet Protocol (IP) network, associated with a first participant, 
in response to initiation of the communication by the first participant device, receiving, by at least one processor, a second participant identifier associated with the second participant device (claim 1);
causing the at least one processor to access a user profile that is specific to the first participant and stored in at least one memory, the user profile being associated with a plurality of first participant attributes (claim 1);
comparing at least a portion of the second participant identifier with at least one of the plurality of first participant attributes associated with the user profile of the first participant, using the at least one processor, to identify at least one route whereby the communication may be routed to the second participant device (claim 1);
when the at least one route is associated with a first communication network (system communication), producing a routing message identifying an Internet Protocol (IP) address, on the first communication network, associated with the second participant device, using the at least one processor, and causing the communication to be established to the second participant device using the first communication network (claim 1); and
when the at least one route is associated with a second communication network (external network), producing a routing message identifying an Internet Protocol (IP) address associated with a gateway to the second communication network, using the at least one processor, and causing the communication to the 

Claims 2, 24, Patent No. 9,813,330 claim 2 discloses the first communication network is an Internet protocol (IP) network (claim 2); and 
the second communication network is a switched circuit network (claim 2).

Claim 3, Patent No. 9,813,330 claim 3 discloses wherein the Internet address, on the first communication network, associated with the second participant device comprises an address of a communication system node associated with the second participant device, the communication system node being one of a plurality of communication system nodes each operably configured to provide communications services to a plurality of communication system subscribers (claim 3).

Claim 4, Patent No. 9,813,330 claim 1 discloses determining whether the first participant device and the second participant device are associated with the same communication system node, and if so, selecting the at least one route to carry the communication to the second participant device using the first communication network (selecting the at least one route to carry the communication to the second participant device using the system communication; claim 1).

Claims 5, 25, 28, Patent No. 9,813,330 claim 5 discloses accessing at least one database to locate communication blocking information associated with the second participant, using the at least one processor (claim 5); and
blocking the communication when the communication blocking information associated with the second participant identifies the first participant identifier (claim 5).

Claim 6, Patent No. 9,813,330 claim 6 discloses accessing the at least one database to locate communication forwarding information associated with the second participant, using the at least one processor (claim 6); and
forwarding the communication to at least one destination communication device based on the communication forwarding information (claim 6).

Claims 7, 26, Patent No. 9,813,330 claim 7 discloses wherein the communication forwarding information for the second participant comprises identifiers for a plurality of destination communication devices (claim 7).

Claims 8, 27, Patent No. 9,813,330 claim 8 discloses processing a plurality of communications from the first participant device to a plurality of destination communication devices to identify respective available routes associated with establishing each of the plurality of communications as a first network communication or a second network communication (claim 8); and

wherein each routing message causes the respective communication to be established to the respective destination communication device based on the identified respective available route (claim 8).

Claim 9, Patent No. 9,813,330 claim1 or claim 8 discloses (a) processing a plurality of communication device identifiers to determine whether each respective communication device identifier is associated with a subscriber to the communication system (classifying the communication to the system communication or the external network; claim 1; claim 8), wherein:
(i) when the respective communication device identifier is associated with a subscriber to the communication system, producing a respective routing message identifying an address, on the first communication network, associated with the second participant device (producing a respective routing message identifying an address, on the system communication; claim 1; claim 8); and 
(ii) when the respective communication device identifier is not associated with a subscriber to the communication system, producing a respective routing message identifying an address of a gateway to the second communication network (producing a respective routing message identifying an address of a gateway to the external network; claim 1; claim 8); and


Claim 10, Patent No. 9,813,330 claim 4 discloses identifying the at least one route by causing a database of records to be searched to locate a Direct-Inward-Dial (DID) record associating a public telephone number with said second participant identifier (identifying the at least one route by causing a database of records to be searched; claim 4), and
if said DID record is found, selecting the at least one route to carry the communication to the second participant device using the first communication network (system communication; claim 1) and if said DID record is not found, selecting the at least one route to carry the communication to the second participant device using the second communication network (selecting the at least one route to carry the communication to the second participant device using the external network; claim 1).

Claims 13, 29, Patent No. 9,813,330 claim 27 discloses querying a plurality of gateways regarding whether each of the gateways is able to handle the communication until at least one gateway from the plurality of gateways indicates that it is available to carry the communication, and establishing the communication to the second participant device using at least one IP address associated with the gateway that indicates that it is available to carry the 

Claim 17, Patent No. 9,813,330 claim 25 discloses causing the at least one processor to:
determine whether the user profile for the second participant exists in the at least one database (claim 25); and
if the user profile for the second participant does not exist in the at least one database, cause the communication to be established to the second communication device via the second communication network (claim 25).

Claim 18, Patent No. 9,813,330 claim 26 discloses causing the at least one processor to:
determine whether the user profile for the second participant exists in the at least one database (claim 26); and
if the user profile for the second participant exists in the at least one database, cause the communication to be established to the second communication device via the first communication network (claim 26).

Claim 19, Patent No. 9,813,330 claim 1 discloses wherein identifying the at least one route comprises identifying at least one IP address of a network element capable of carrying the communication to the second participant device 

Claim 20, Patent No. 9,813,330 claim 20 discloses a non-transitory computer readable medium encoded with instructions for directing at least one processor to execute the method of claim 1 (claim 20).

Claims 1-10, 13 and 17-29 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-40 of U.S. Patent No. 9,826,002 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claims 1, 21, 22, 23, Patent No. 9,826,002 claim 1 discloses a method for routing a communication in a communication system between an first participant device, on an Internet Protocol (IP) network, associated with a first participant, and a second participant device associated with a second participant (claim 1), the method comprising:
in response to initiation of the communication by the first participant device, receiving, by at least one processor, a second participant identifier associated with the second participant device (claim 1);
causing the at least one processor to access a user profile that is specific to the first participant and stored in at least one memory, the user profile being associated with a plurality of first participant attributes (claim 1);

when the at least one route is associated with a first communication network (system communication), producing a routing message identifying an Internet Protocol (IP) address, on the first communication network, associated with the second participant device, using the at least one processor, and causing the communication to be established to the second participant device using the first communication network (claim 1); and
when the at least one route is associated with a second communication network (external network), producing a routing message identifying an Internet Protocol (IP) address associated with a gateway to the second communication network, using the at least one processor, and causing the communication to the second participant device to be established using the gateway to the second communication network (claim 1).

Claims 2, 24, Patent No. 9,826,002 claim 2 discloses the first communication network is an Internet protocol (IP) network (claim 2); and 
the second communication network is a switched circuit network (claim 2).

Claim 3, Patent No. 9,826,002 claim 30 discloses wherein the Internet address, on the first communication network, associated with the second participant device comprises an address of a communication system node associated with the second participant device, the communication system node being one of a plurality of communication system nodes each operably configured to provide communications services to a plurality of communication system subscribers (claim 30).

Claim 4, Patent No. 9,826,002 claim 30 discloses determining whether the first participant device and the second participant device are associated with the same communication system node, and if so, selecting the at least one route to carry the communication to the second participant device using the first communication network (communication system node from plurality of system node in the system communication (using the first communication network) carrying the communication to the second participant device; claim 30).

Claims 5, 25, 28, Patent No. 9,826,002 claim 26 discloses accessing at least one database to locate communication blocking information associated with the second participant, using the at least one processor (claim 26); and
blocking the communication when the communication blocking information associated with the second participant identifies the first participant identifier (claim 26).

Claim 6, Patent No. 9,826,002 claim 25 discloses accessing the at least one database to locate communication forwarding information associated with the second participant, using the at least one processor (claim 25); and
forwarding the communication to at least one destination communication device based on the communication forwarding information (claim 25).

Claims 7, 26, Patent No. 9,826,002 claim 25discloses wherein the communication forwarding information for the second participant comprises identifiers for a plurality of destination communication devices (forwarding callee communications to different address; claim 25).

Claims 8, 28, Patent No. 9,826,002 claim 8 discloses processing a plurality of communications from the first participant device to a plurality of destination communication devices to identify respective available routes associated with establishing each of the plurality of communications as a first network communication (system communication) or a second network communication (external network) (claim 8); and
producing a respective plurality of routing messages, each respective routing message identifying an IP address, on the first communication network, associated with a respective communication device or identifying an IP address associated with a gateway to the second communication network (claim 8);


Claim 9, Patent No. 9,826,002 claim 1 or claim 8 discloses (a) processing a plurality of communication device identifiers to determine whether each respective communication device identifier is associated with a subscriber to the communication system (classifying the communication to the system communication or the external network; claim 1; claim 8), wherein:
(i) when the respective communication device identifier is associated with a subscriber to the communication system, producing a respective routing message identifying an address, on the first communication network, associated with the second participant device (producing a respective routing message identifying an address, on the system communication; claim 1; claim 8); and 
(ii) when the respective communication device identifier is not associated with a subscriber to the communication system, producing a respective routing message identifying an address of a gateway to the second communication network (producing a respective routing message identifying an address of a gateway to the external network; claim 1; claim 8); and
(b) establishing communications to communication devices respectively associated with the plurality of communication device identifiers in response to each of the respective routing messages (claim 1; claim 8).

Claim 10, Patent No. 9,826,002 claim 4 discloses identifying the at least one route by causing a database of records to be searched to locate a Direct-Inward-Dial (DID) record associating a public telephone number with said second participant identifier (identifying the at least one route by searching a database to associate the communication to a system communication or an external network; claim 1), and
if said DID record is found, selecting the at least one route to carry the communication to the second participant device using the first communication network (system communication; claim 1) and if said DID record is not found, selecting the at least one route to carry the communication to the second participant device using the second communication network (classifying the communication to a system communication or an external network; claim 1).

Claims 13, 29, Patent No. 9,826,002 claim 11 discloses querying a plurality of gateways regarding whether each of the gateways is able to handle the communication until at least one gateway from the plurality of gateways indicates that it is available to carry the communication, and establishing the communication to the second participant device using at least one IP address associated with the gateway that indicates that it is available to carry the communication (selecting gateway among plurality of gateways; claim 11).

Claim 17, Patent No. 9,826,002 claim 15 discloses causing the at least one processor to:

if the user profile for the second participant does not exist in the at least one database, cause the communication to be established to the second communication device via the second communication network (claim 15).

Claim 18, Patent No. 9,826,002 claim 16 discloses causing the at least one processor to:
determine whether the user profile for the second participant exists in the at least one database (claim 16); and
if the user profile for the second participant exists in the at least one database, cause the communication to be established to the second communication device via the first communication network (claim 16).

Claim 19, Patent No. 9,826,002 claim 1 discloses wherein identifying the at least one route comprises identifying at least one IP address of a network element capable of carrying the communication to the second participant device (identifying an IP address of a communication system node or identifying an IP address associated with a gateway to an external network; claim 1).

Claim 20, Patent No. 9,826,002 claim 20 discloses a non-transitory computer readable medium encoded with instructions for directing at least one processor to execute the method of claim 1 (claim 20).

Claims 1, 3-11, 13, 17, 20-23 and 25-29 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-99 of U.S. Patent No. 9,179,005 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claims 1, 21, 22, 23, Patent No. 9,179,005 claim 1 discloses a method for routing a communication in a communication system between an first participant device (caller), on an Internet Protocol (IP) network (routing through gateway and router), associated with a first participant, and a second participant device (callee) associated with a second participant (claim 1), the method comprising:
in response to initiation of the communication by the first participant device, receiving, by at least one processor, a second participant identifier associated with the second participant device (it inherently requires to receive the callee identifier to compare to the criteria; “at least a portion of a callee identifier associated with the callee meet private network classification criteria” claim 1);
causing the at least one processor to access a user profile (to locate a caller dialing profile) that is specific to the first participant and stored in at least one memory, the user profile being associated with a plurality of first participant attributes (claim 1);
comparing at least a portion of the second participant identifier with at least one of the plurality of first participant attributes associated with the user profile of the first participant, using the at least one processor, to identify at least 
when the at least one route is associated with a first communication network (private network), producing a routing message identifying an Internet Protocol (IP) address, on the first communication network, associated with the second participant device, using the at least one processor, and causing the communication to be established to the second participant device using the first communication network (claim 1); and
when the at least one route is associated with a second communication network (public network), producing a routing message identifying an Internet Protocol (IP) address associated with a gateway to the second communication network, using the at least one processor, and causing the communication to the second participant device to be established using the gateway to the second communication network (claim 1).

Claim 3, Patent No. 9,179,005 claim 1 discloses wherein the Internet address, on the first communication network, associated with the second participant device comprises an address of a communication system node associated with the second participant device, the communication system node being one of a plurality of communication system nodes each operably configured to provide communications services to a plurality of communication system subscribers (identifying internet address of the gateway being one of a 

Claim 4, Patent No. 9,179,005 claim 3 discloses determining whether the first participant device and the second participant device are associated with the same communication system node (determining cross-domain call on the private network; claim 3), and if so, selecting the at least one route to carry the communication to the second participant device using the first communication network (claim 1).

Claims 5, 25, 28, Patent No. 9,179,005 claim 5 discloses accessing at least one database to locate communication blocking information associated with the second participant, using the at least one processor (claim 4); and
blocking the communication when the communication blocking information associated with the second participant identifies the first participant identifier (claim 5).

Claim 6, Patent No. 9,179,005 claim 6 discloses accessing the at least one database to locate communication forwarding information associated with the second participant, using the at least one processor (claim 4); and
forwarding the communication to at least one destination communication device based on the communication forwarding information (claim 6).

Claims 7, 26, Patent No. 9,179,005 claim 6 discloses wherein the communication forwarding information for the second participant comprises identifiers for a plurality of destination communication devices (claim 6).

Claims 8, 28, Patent No. 9,179,005 claim 1 discloses processing a plurality of communications from the first participant device to a plurality of destination communication devices to identify respective available routes associated with establishing each of the plurality of communications as a first network communication () or a second network communication (establishing each of the communications from the caller to callees as a private network communication or a public network communication; claim 1); and
producing a respective plurality of routing messages, each respective routing message identifying an IP address, on the first communication network, associated with a respective communication device or identifying an IP address associated with a gateway to the second communication network (producing private network routing message and (producing public network routing message claim 1);
wherein each routing message causes the respective communication to be established to the respective destination communication device based on the identified respective available route (claim 1).

Claim 9, Patent No. 9,179,005 claim1 discloses (a) processing a plurality of communication device identifiers to determine whether each respective communication device identifier is associated with a subscriber to the communication system (classifying the communication to the private network or the public network; claim 1), wherein:
(i) when the respective communication device identifier is associated with a subscriber to the communication system, producing a respective routing message identifying an address, on the first communication network, associated with the second participant device (producing a respective routing message identifying an address, on the private network; claim 1); and 
(ii) when the respective communication device identifier is not associated with a subscriber to the communication system, producing a respective routing message identifying an address of a gateway to the second communication network (producing a respective routing message identifying an address of a gateway to the public network; claim 1); and
(b) establishing communications to communication devices respectively associated with the plurality of communication device identifiers in response to each of the respective routing messages (claim 1).

Claim 10, Patent No. 9,179,005 claim 8 discloses identifying the at least one route by causing a database of records to be searched to locate a Direct-Inward-Dial (DID) record associating a public telephone number with said second participant identifier (claim 8), and


Claim 11, Patent No. 9,179,005 claim 2 identifying the at least one route by determining whether the second participant identifier corresponds to a predefined username format, and if so, selecting the at least one route to carry the communication to the second participant device using the first communication network (using private network when meet private network classification criteria including callee identifier being a valid username; claim 2).

Claims 13, 29, Patent No. 9,179,005 claim 19 or claim 20 discloses querying a plurality of gateways regarding whether each of the gateways is able to handle the communication until at least one gateway from the plurality of gateways indicates that it is available to carry the communication, and establishing the communication to the second participant device using at least one IP address associated with the gateway that indicates that it is available to carry the communication (claim 19 or claim 20).

Claim 17, Patent No. 9,179,005 claim 1 discloses causing the at least one processor to:
determine whether the user profile for the second participant (callee) exists in the at least one database (claim 1); and
if the user profile for the second participant does not exist in the at least one database, cause the communication to be established to the second communication device via the second communication network (establishing communication via the public network; claim 1).

Claim 20, Patent No. 9,179,005 claim 25 discloses a non-transitory computer readable medium encoded with instructions for directing at least one processor to execute the method of claim 1 (claim 25).

Claims 1-5, 8-9, 13, 15-16, 19-25 and 27-29 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9,948,549 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claims 1, 21, 22, 23, Patent No. 9,948,549 claim 1 discloses a method for routing a communication in a communication system between an first participant device, on an Internet Protocol (IP) network, associated with a first participant, and a second participant device associated with a second participant (claim 1), the method comprising:

causing the at least one processor to access a user profile that is specific to the first participant and stored in at least one memory, the user profile being associated with a plurality of first participant attributes (claim 1);
comparing at least a portion of the second participant identifier with at least one of the plurality of first participant attributes associated with the user profile of the first participant, using the at least one processor, to identify at least one route whereby the communication may be routed to the second participant device (processing the second participant identifier to classify the communication (route) to second participant via a system communication (a first communication network) or an external network communication (a second communication network); claim 1);
when the at least one route is associated with a first communication network (system communication), producing a routing message identifying an Internet Protocol (IP) address, on the first communication network, associated with the second participant device, using the at least one processor, and causing the communication to be established to the second participant device using the first communication network (claim 1); and
when the at least one route is associated with a second communication network (external network), producing a routing message identifying an Internet Protocol (IP) address associated with a gateway to the second communication 

Claims 2, 24, Patent No. 9,948,549 claim 3 discloses the first communication network is an Internet protocol (IP) network (claim 1); and 
the second communication network is a switched circuit network (claim 3).

Claim 3, Patent No. 9,948,549 claim 1 discloses wherein the Internet address, on the first communication network (system communication), associated with the second participant device comprises an address of a communication system node associated with the second participant device, the communication system node being one of a plurality of communication system nodes each operably configured to provide communications services to a plurality of communication system subscribers (inherently system communication (first communication network) includes plurality of communication system nodes each operably configured to provide communications services to a plurality of communication system subscribers; claim 1).

Claim 4, Patent No. 9,948,549 claim 1 discloses determining whether the first participant device and the second participant device are associated with the same communication system node, and if so, selecting the at least one route to carry the communication to the second participant device using the first 

Claims 5, 25, 28, Patent No. 9,948,549 claim 12 discloses accessing at least one database to locate communication blocking information associated with the second participant, using the at least one processor (claim 12); and
blocking the communication when the communication blocking information associated with the second participant identifies the first participant identifier (claim 12).

Claims 8, 27, Patent No. 9,948,549 claim 10 discloses processing a plurality of communications from the first participant device to a plurality of destination communication devices to identify respective available routes associated with establishing each of the plurality of communications as a first network communication or a second network communication (claim 10); and
producing a respective plurality of routing messages, each respective routing message identifying an IP address, on the first communication network, associated with a respective communication device or identifying an IP address associated with a gateway to the second communication network (claim 10);
wherein each routing message causes the respective communication to be established to the respective destination communication device based on the identified respective available route (claim 10).

Claim 9, Patent No. 9,948,549 claim1 or claim 8 discloses (a) processing a plurality of communication device identifiers to determine whether each respective communication device identifier is associated with a subscriber to the communication system (classifying the communication to the system communication or the external network; claim 1; claim 10), wherein:
(i) when the respective communication device identifier is associated with a subscriber to the communication system, producing a respective routing message identifying an address, on the first communication network, associated with the second participant device (producing a respective routing message identifying an address, on the system communication; claim 1; claim 10); and 
(ii) when the respective communication device identifier is not associated with a subscriber to the communication system, producing a respective routing message identifying an address of a gateway to the second communication network (producing a respective routing message identifying an address of a gateway to the external network; claim 1; claim 10); and
(b) establishing communications to communication devices respectively associated with the plurality of communication device identifiers in response to each of the respective routing messages (claim 1; claim 10).

Claims 13, 29, Patent No. 9,948,549 claim 10 discloses querying a plurality of gateways regarding whether each of the gateways is able to handle the communication until at least one gateway from the plurality of gateways indicates that it is available to carry the communication, and establishing the 

Claim 15, Patent No. 9,948,549 claim 11 discloses processing at least one user-specific first participant attribute, using the at least one processor, to determine whether a further communication that was initiated by the first participant to a third participant device is allowed to proceed (claim 11);
if the at least one processor determines that the further communication is not allowed to proceed based on the at least one user-specific first participant attribute, preventing the further communication from being established (claim 11).

Claim 16, Patent No. 9,948,549 claim 12 discloses if the further communication is allowed to proceed based on the user- specific first participant attribute, causing the at least one processor to search a database for communication blocking information associated with the third participant device, and if the communication blocking information is found, preventing the further communication from being established (claim 11); and
if the further communication is allowed to proceed based on the at least one user-specific first participant attribute and no communication blocking information associated with the third participant device is found in the database, causing the at least one processor to produce a corresponding routing message 

Claim 19, Patent No. 9,948,549 claim 1 discloses wherein identifying the at least one route comprises identifying at least one IP address of a network element capable of carrying the communication to the second participant device (identifying an IP address of a communication system node or identifying an IP address associated with a gateway to an external network; claim 1).

Claim 20, Patent No. 9,948,549 claim 30 discloses a non-transitory computer readable medium encoded with instructions for directing at least one processor to execute the method of claim 1 (claim 30).

Claims 1-10 and 13-30 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-49 of U.S. Patent No. 10,218,606 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claims 1, 21, 22, 23, Patent No. 10,218,606 claim 14 discloses a method for routing a communication in a communication system between an first participant device, on an Internet Protocol (IP) network (packet switched network), associated with a first participant, and a second participant device associated with a second participant (claim 1), the method comprising:

causing the at least one processor to access a user profile that is specific to the first participant and stored in at least one memory, the user profile being associated with a plurality of first participant attributes (claim 1);
comparing at least a portion of the second participant identifier with at least one of the plurality of first participant attributes associated with the user profile of the first participant, using the at least one processor, to identify at least one route whereby the communication may be routed to the second participant device (processing the second participant identifier; claim 1);
when the at least one route is associated with a first communication network (system communication), producing a routing message identifying an Internet Protocol (IP) address, on the first communication network, associated with the second participant device, using the at least one processor, and causing the communication to be established to the second participant device using the first communication network (claim 1); and
when the at least one route is associated with a second communication network (external network), producing a routing message identifying an Internet Protocol (IP) address associated with a gateway to the second communication network, using the at least one processor, and causing the communication to the second participant device to be established using the gateway to the second communication network (claim 14).

Claims 2, 24, Patent No. 10,218,606 claim 8 or claim 15 discloses the first communication network is an Internet protocol (IP) network (packet switched communication; claim 1); and 
the second communication network is a switched circuit network (PSTN; claim 8 or claim 15).

Claim 3, Patent No. 10,218,606 claim 1 discloses wherein the Internet address, on the first communication network, associated with the second participant device comprises an address of a communication system node associated with the second participant device, the communication system node being one of a plurality of communication system nodes each operably configured to provide communications services to a plurality of communication system subscribers (inherently the plurality of communication system nodes each operably configured to provide communications services to a plurality of communication system subscribers; claim 1).

Claim 4, Patent No. 10,218,606 claim 1 discloses determining whether the first participant device and the second participant device are associated with the same communication system node, and if so, selecting the at least one route to carry the communication to the second participant device using the first communication network (claim 1).

Claims 5, 25, 28, Patent No. 10,218,606 claim 6 discloses accessing at least one database to locate communication blocking information associated with the second participant, using the at least one processor (claim 6); and
blocking the communication when the communication blocking information associated with the second participant identifies the first participant identifier (claim 6).

Claim 6, Patent No. 10,218,606 claim 4 or claim 17 discloses accessing the at least one database to locate communication forwarding information associated with the second participant, using the at least one processor (claim 4; receiving communication forwarding information; claim 17); and
forwarding the communication to at least one destination communication device based on the communication forwarding information (claim 4; claim 17).

Claims 7, 26, Patent No. 10,218,606 claim 5 or claim 17 discloses wherein the communication forwarding information for the second participant comprises identifiers for a plurality of destination communication devices (claim 5 or claim 17).

Claims 8, 27, Patent No. 10,218,606 claim 28 discloses processing a plurality of communications from the first participant device to a plurality of destination communication devices to identify respective available routes 
producing a respective plurality of routing messages, each respective routing message identifying an IP address, on the first communication network, associated with a respective communication device or identifying an IP address associated with a gateway to the second communication network (claim 28);
wherein each routing message causes the respective communication to be established to the respective destination communication device based on the identified respective available route (claim 28).

Claim 9, Patent No. 10,218,606 claim 14 discloses (a) processing a plurality of communication device identifiers to determine whether each respective communication device identifier is associated with a subscriber to the communication system (communication via the system communication or the external network; claim 1; claim 14), wherein:
(i) when the respective communication device identifier is associated with a subscriber to the communication system, producing a respective routing message identifying an address, on the first communication network, associated with the second participant device (producing a respective routing message identifying an address, on the system communication; claim 1; claim 14); and 
(ii) when the respective communication device identifier is not associated with a subscriber to the communication system, producing a respective routing message identifying an address of a gateway to the second communication 
(b) establishing communications to communication devices respectively associated with the plurality of communication device identifiers in response to each of the respective routing messages (claim 1; claim 14).

Claim 10, Patent No. 10,218,606 claim 15 or claim 43 discloses identifying the at least one route by causing a database of records to be searched to locate a Direct-Inward-Dial (DID) record associating a public telephone number with said second participant identifier (identifying the at least one route by causing a database of records to be searched, record associating to a PSTN; claim 15 or claim 43), and
if said DID record is found, selecting the at least one route to carry the communication to the second participant device using the first communication network (system communication; claim 1) and if said DID record is not found, selecting the at least one route to carry the communication to the second participant device using the second communication network (selecting communication route to a system communication or an external network or a PSTN; claim 15 or claim 43).

Claims 13, 29, Patent No. 10,218,606 claim 16 or claim 28 discloses querying a plurality of gateways regarding whether each of the gateways is able to handle the communication until at least one gateway from the plurality of 

Claims 14, 30, Patent No. 10,218,606 claim 18 discloses if the second participant device does not receive the communication in response to initiation of the communication, storing the communication on a server in association with the second participant identifier to facilitate the second participant device retrieving the communication from the server (storing the communication on a server and retrieving at a later time; claim 18).

Claim 15, Patent No. 10,218,606 claim 42 discloses processing at least one user-specific first participant attribute, using the at least one processor, to determine whether a further communication that was initiated by the first participant to a third participant device is allowed to proceed (claim 42);
if the at least one processor determines that the further communication is not allowed to proceed based on the at least one user-specific first participant attribute, preventing the further communication from being established (claim 42).

Claim 16, Patent No. 10,218,606 claim 41 and claim 42 discloses if the further communication is allowed to proceed based on the user- specific first 
if the further communication is allowed to proceed based on the at least one user-specific first participant attribute and no communication blocking information associated with the third participant device is found in the database, causing the at least one processor to produce a corresponding routing message to cause the further communication to be established to the third participant device (claim 41).

Claim 17, Patent No. 10,218,606 claim 14 discloses causing the at least one processor to:
determine whether the user profile for the second participant exists in the at least one database (claim 1); and
if the user profile for the second participant does not exist in the at least one database, cause the communication to be established to the second communication device via the second communication network (claim 14).

Claim 18, Patent No. 10,218,606 claim 1 discloses causing the at least one processor to:
determine whether the user profile for the second participant exists in the at least one database (claim 1); and


Claim 19, Patent No. 10,218,606 claim 14 discloses wherein identifying the at least one route comprises identifying at least one IP address of a network element capable of carrying the communication to the second participant device (identifying an IP address of a communication system node or identifying an IP address associated with a gateway to an external network; claim 1; claim 14).

Claim 20, Patent No. 10,218,606 claim 30 discloses a non-transitory computer readable medium encoded with instructions for directing at least one processor to execute the method of claim 1 (claim 30).

Claims of instant application rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 9,935,872 B2 and U.S. Patent No. 9,537,762 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims of instant application are rejected on the ground similar to rejection presented above and on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 9,935,872 B2 and U.S. Patent No. 9,537,762 B2.

Claim 12 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.  9, 813, 330 B2 in view of Scott et al. (US 6760324 B1). 

Claim 12, claim 1 of U.S. Patent No.  9, 813, 330 B2 discloses (a) identifying a plurality of possible paths for routing the communication to be sent from the first participant device to the second participant device (routing the communication through a plurality of possible paths of system communication and external network; claim 1).
Claim 1 of U.S. Patent No.  9, 813, 330 B2 does not disclose ”(b) processing a routing cost associated with each of the plurality of possible paths for routing the communication; and (c) producing the routing message based on the step of processing the routing cost”.
Scott in the same field of endeavor, managing and handling calls across the packet switched network and the public switched telephone network (abstract) discloses (b) processing a routing cost associated with each of the plurality of possible paths for routing the communication; and (c) producing the routing message based on the step of processing the routing cost (Figs. 1A, 1B; VoIP systems allow a call originating from a PSTN to be carried over the Internet. In this way, voice traffic can be carried over the Internet bypassing more expensive long-distance carriers. For example, Toll Bypass Carrier services, multi-site corporations, and other users use VoIP systems to reduce the cost of long distance telephone calls to a fraction of one cent per minute;  Call Rating. The Gateway Server has the capability to debit for calls, explained in more detail in the services section. However, in order to charge for calls, the Gateway Server requires call rating information to be supplied, which govern how much calls cost. This section explains the call rating process, and how to configure call rates; The ordering information panel for a route is very simple, and provides parameters that govern the order in which a route is selected. Two parameters can be modified through this page; preferability, and a cost estimate. Both of these parameters affect the order in which routes are selected; however, the exact relationship between these parameters and order is determined based on configurable parameters that are discussed under the General Settings section below; Route Ordering. This setting allows control over how routes are prioritized. If multiple routes are ).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date of invention was made to process a routing cost associated with each of the plurality of possible paths for routing the communication and producing a routing message based on the step of processing the routing cost as taught by Scott to modify claim 1 of U.S. Patent No.  9, 813, 330 B2 in order to manage and handle calls across the packet switched network and the public switched telephone network (abstract).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOUROUSH MOHEBBI whose telephone number is (571)270-7908.  The examiner can normally be reached on Monday to Friday, 7:30AM-5:00PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KOUROUSH MOHEBBI/
Primary Examiner, Art Unit 2471
3/11/2022